Bell, J.
—The motion by the Attorney General, to dismiss the writ of error in this case, must be sustained.
Art. 738a, of the Code of Criminal Procedure, provides, that appeals may be taken, either by the State or defendant, from every final judgment rendered upon a recognizance, bail-bond, &c.
Art. 7386, of the same Code, provides, that judgment final in the cases mentioned in art. 738a may be also taken to the Supreme Court by writ of error, as in civil suits, except that the defendant shall in all cases be required to give bond to comply with the judgment or order of the Supreme Court.
There being no bond in this case, the writ of error is
Dismissed.
[This opinion applies also to cases 2328 and 2329 between the same parties.—J. H. B.]